COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Sanjoseph Tan v. The State of Texas

Appellate case number:    01-15-00511-CR

Trial court case number: 1425902

Trial court:              179th District Court, Harris County

Date motion filed:        August 12, 2016

Party filing motion:      Sanjoseph Tan

       It is ordered that appellant’s motion for rehearing is DENIED.


Judge’s signature: /s/ Jane Bland
                         Acting Individually   Acting for the Court

Before: Justices Bland, Brown, and Lloyd


Date: August 25, 2016